—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered August 22, 1995, convicting defendant, upon her pleas of guilty, of two counts of criminal possession of stolen prop*162erty in the fourth degree, one count of scheme to defraud in the first degree, one count of criminal possession of a forged instrument in the second degree, and one count of bail jumping in the second degree, and sentencing her to four concurrent 1 year prison terms on the stolen property, fraud and forged instrument convictions, and a conditional discharge on the bail jumping conviction, unanimously affirmed.
Defendant’s suppression motion was properly denied. The acts of the private citizen herein are not subject to challenge because they were not instigated or supervised by the police (see, People v Galloway, 138 AD2d 735, 737, lv denied 71 NY2d 1027), and not conducted at their request (see, People v Cole, 200 AD2d 832, lv denied 83 NY2d 850). The police gave the private citizen no instructions (see, People v Shabani, 203 AD2d 142, lv denied 84 NY2d 832), promised him no reward, and offered him not even “slight assistance” (People v Henriquez, 214 AD2d 485, 486, lv denied 86 NY2d 873). The record shows, if anything, only generalized encouragement, which does not warrant a finding of agency for suppression purposes (see, People v Del Duco, 247 AD2d 487). Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.